DETAILED ACTION
The applicant’s amendment filed on March 08, 2022 has been entered.

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on March 08, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “ wherein the joint socket comprises a first receiving region in which the joint head inserted therein of the immediately adjacent member of the immediately adjacent members is secured against rotation about the longitudinal axis of the line-guiding device, and wherein the immediately adjacent members are angleable relative to the longitudinal axis of the line-guiding device in at least two different angling planes, wherein the joint head comprises an axial region relative to the longitudinal axis of the line-guiding device in which the cross-section of the joint head comprises a peripheral geometry with at least two vertices and lateral lines connecting the vertices together, wherein, for all the vertices of the peripheral geometry, the lateral lines meeting at a vertex enclose an internal angle of less than 1800, and the joint socket comprises a first receiving region corresponding geometrically to the axial region of the joint head, in which receiving region the joint head are lockable, so that the joint head of  the immediately adjacent member of the immediately adjacent members seated with the axial region in the first receiving region of the joint socket of  another member of the immediately adjacent members is arranged non-rotatably therein and is angleable in at least two different angular planes.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847